SILBERMAN, Judge.
Carlos Ruiz, who is in the custody of the Department of Children and Families pursuant to the Jimmy Ryce Act,1 initiated this case by filing a petition for writ of habeas corpus in the circuit court. Ruiz unsuccessfully asserted that he is entitled to immediate release because the Department has not been conducting annual mental health examinations as required by section 394.918(1), Florida Statutes (2012). We converted Ruiz’s appeal to a petition for writ of mandamus and ordered the Department to show cause why this court should not issue a writ directing it to comply with section 394.918(1). The Department filed copies of treatment progress reports from 2013-2015 which it asserted comply with section 394.918(1). Because Ruiz’s reply does not provide any information contradicting this assertion, we deny the petition for writ of mandamus. See White v. Fla. Dep’t of Children & Families, 981 So.2d 1233, 1235 (Fla. 1st DCA 2008).
Petition denied.
CRENSHAW and SALARIO, JJ., Concur.

. §§ 394.910-.930, Florida Statutes (2012).